United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Great Falls, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0504
Issued: August 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 5, 2017 appellant filed a timely appeal from a November 22, 2016 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for a
total right knee replacement.
FACTUAL HISTORY
On March 1, 2015 appellant, then a 58-year-old letter carrier, filed a traumatic injury
claim alleging that on February 28, 2015 he was walking down steps while delivering mail and a

1

5 U.S.C. § 8101 et seq.

step broke and he fell backwards, injuring his knees, back, elbows, neck, and shoulders. He
stopped work on March 2, 2015.
In a March 2, 2015 report from Dr. Paul M. Johnson, appellant’s treating Board-certified
family practitioner, he noted that on February 28, 2015, while delivering mail, appellant fell
through stairs and landed on his elbow, back, shoulder, and neck. He also noted that appellant
injured both knees when going through the broken stairs. Dr. Johnson opined that, at that time,
appellant had aggravated his left knee and injured his right knee. He diagnosed appellant with
lumbar sprain or strain, work-related injury, contusion of knee, contusion of elbow, lumbar back
pain, rotator cuff syndrome, and sprain of cervical neck. Appellant continued to receive regular
treatment from Dr. Johnson for his multiple injuries.
On April 22, 2015 OWCP accepted appellant’s claim for lumbar and cervical strains, and
contusions of the left knee and left elbow.
In an April 23, 2015 report, Dr. Gregory S. Tierney, appellant’s treating Board-certified
orthopedic surgeon, diagnosed appellant with bilateral degenerative joint disease, left greater
than right. He noted that appellant had elected to proceed with a total left knee replacement.
On May 12, 2015 OWCP expanded the claim to include bilateral rotator cuff tears as
accepted conditions.
On May 5, 2015 appellant accepted a position as a modified-duty city carrier for the
employing establishment. However, he stopped work again to undergo the left knee arthroplasty
on July 27, 2015.
A June 22, 2015 magnetic resonance imaging (MRI) scan of appellant’s right knee that
was interpreted by Dr. Tyler L. Will, a radiologist, showed advanced degenerative changes to the
medial compartment, including a tear of the meniscus and articular cartilage loss. Dr. Will also
noted moderate chondromalacia patella, particularly medially.
In an October 14, 2015 report, Dr. Johnson listed diagnoses as: traumatic arthritis of the
right knee, traumatic arthritis of the left knee, and right meniscal tear. He noted that appellant’s
diagnostic studies showed a meniscal tear and traumatic arthritis of the right knee and that he
would need right knee surgery because of his employment injury. Dr. Johnson noted that
appellant had continual knee pain and stiffness, and noted occasional swelling and decreased
range of motion and activity tolerance.
In a February 3, 2016 report, Dr. Johnson noted that appellant had a prior workers’
compensation injury for injuries to his neck, low back, left knee, and right shoulder. He also
noted that appellant was beginning to improve and had been scheduled for left knee surgery
when he had another workers’ compensation injury on February 28, 2015, at which point he
injured his shoulders, elbows, right knee, and low back, and reinjured his left knee. Dr. Johnson
further noted that appellant underwent left knee surgery for a meniscal tear and was awaiting
right knee surgery due to his traumatic arthritis.
Dr. Tierney, in a February 23, 2016 report, noted that appellant was seven months post
left knee arthroplasty. He indicated that appellant was back to work with restrictions set by
2

Dr. Johnson. Dr. Tierney noted that appellant had an employment injury to his right knee, in
addition to the left knee injury. He also noted that he reviewed the MRI scan of appellant’s right
knee taken in June 2015 and that it showed “a medial meniscus tear in addition to a degenerative
medial compartment and probable loose body in the posterior intercondylar notch.” Dr. Tierney
indicated that appellant would like to schedule a right total knee arthroplasty as soon as it was
approved by OWCP, and that he believed that this surgery would be beneficial to appellant.
On March 30, 2016 OWCP expanded acceptance of appellant’s claim to include tear of
medial meniscus right knee and traumatic arthritis right knee.
OWCP referred appellant’s record to Dr. Richard Steinfeld, a Board-certified orthopedic
surgeon and OWCP medical adviser, on April 4, 2016 to evaluate whether the evidence
supported that a right knee replacement was medically necessary and causally related to
appellant’s employment injury.
On April 14, 2016 Dr. Steinfeld replied that the proposed right knee replacement was not
causally related to the accepted medical condition. He noted that the MRI scan of June 22, 2015,
only four months after the employment injury, already noted severe degenerative changes of the
medial compartment. Dr. Steinfeld further that degenerative changes occurred over long periods
of time and, therefore, the proposed right knee replacement was not causally related to the
accepted medical condition. He opined that the proposed right knee replacement was not
medically necessary. Dr. Steinfeld noted that appellant had severe arthritic changes involving
his medial compartment and that there was no documentation that he had tried and failed other
conservative measures. He, therefore, concluded that the proposed right knee replacement was
not medically necessary.
In an April 12, 2016 office note, Dr. Tierney indicated that appellant’s claim had been
accepted for the right knee injury and that he was now ready to schedule the right total knee
replacement. When examining the right knee, he noted varus malalignment to the right knee
along with significant crepitus. Dr. Tierney noted that he discussed surgery with appellant and
that appellant wished to go forward with a right total knee replacement.
On April 18, 2016 OWCP received Dr. Tierney’s request for a total right knee
arthroplasty.
By decision dated April 19, 2016, OWCP denied authorization for right total knee
arthroplasty. It determined that the evidence of record did not support that the proposed right
knee replacement was medically necessary to address the effects of appellant’s work-related
injury.
On April 29, 2016 OWCP received a report of the same date from Dr. Johnson.
Dr. Johnson noted that appellant injured his right knee on February 28, 2015 and that the pain
was persistent and became quite severe after three hours of activities of daily living. He further
noted that appellant had significant difficulty walking up and down steps. In listing appellant’s
multiple diagnoses, Dr. Johnson indicated that there was a tear of meniscus of right knee and that
this was an exacerbation of a preexisting finding of the knee. He noted that appellant did not
have right knee symptoms before the injury and that he had an underlying condition that was

3

mostly related to work over many years at the employing establishment.
administered a right knee injection.

Dr. Johnson

On May 9, 2016 OWCP received a radiology report wherein Dr. Tierney determined that
an April 12, 2016 radiology report of right knee showed end stage medial and patellofemoral
compartment degenerative changes. In a May 9, 2016 report, Dr. Tierney diagnosed traumatic
arthritis of right knee and right knee degenerative joint disease. He again noted that appellant
needed a total right knee replacement.
A May 16, 2016 report by Dr. Johnson noted that appellant was having persistent right
knee pain, that the intra-articular steroid injection only gave relief for three days, and appellant
stated that he was back to persistent knee pain and weakness with decreased range of motion.
Dr. Johnson observed that appellant experienced painful crepitations and difficulty with
ambulation. He also discussed appellant’s injuries to his neck, left knee, and shoulder.
On June 17, 2016 OWCP requested reconsideration of the April 19, 2016 decision.
In a June 20, 2016 report, Dr. Johnson indicated that appellant currently could not work.
He discussed appellant’s two work injuries. Dr. Johnson noted that, in reviewing appellant’s
medical records, it was obvious that this was an occupational disease since appellant was
performing his required job duties without difficulty up until his first injury which was then
followed by a second significant injury in February 2015. He noted that the MRI scans to the
knee had proven the traumatic arthritis followed meniscal tears in the knee secondary to his
injury. Dr. Johnson opined that there was a direct relationship between appellant’s injuries and
his required work.
An August 24, 2016 radiology report of Dr. Tierney diagnosed right knee degenerative
joint disease and left knee status post total knee replacement.
On August 27, 2016 appellant retired from federal service.
In a September 19, 2016 2016 report, Dr. Johnson noted musculoskeletal pain in the right
knee with an onset date of August 24, 2016. He noted that the pain was sharp, occurred
constantly, and was aggravated by climbing and descending stairs, movement, and walking. In a
September 6, 2016 report, Dr. Tierney diagnosed bilateral knee effusions. He discussed
appellant’s recovery from his left knee surgery and noted that at some point appellant would
require a right total knee replacement sooner rather than later. Dr. Tierney explained that if
appellant had a normal gait pattern it would help him get back to work.
By decision dated November 22, 2016, OWCP denied modification of its April 19, 2016
decision. It determined that, while the evidence of record established that appellant experienced
a work injury on February 28, 2015, and that he did sustain an injury to his right knee, it had not
received medical evidence establishing a valid causal relationship between that traumatic injury
and the need for right knee replacement surgery.

4

LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.2 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of proof to establish that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.3
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.4 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.5 To be entitled to reimbursement of medical expenses, a claimant has the burden of
proof to establish that the expenditures were incurred for treatment of the effects of an
employment-related injury or condition. Proof of causal relationship in a case such as this must
include supporting rationalized medical evidence.6 In order for a surgical procedure to be
authorized, a claimant must submit evidence to show that the surgery is for a condition causally
related to an employment injury and that it is medically warranted. Both of these criteria must be
met in order for OWCP to authorize payment.7
ANALYSIS
The Board finds that OWCP did not abuse its discretion by denying authorization for a
total right knee replacement.
OWCP accepted that the employment incident of February 28, 2015 occurred as alleged.
It accepted appellant’s claim for traumatic arthritis of the right knee and tear of medial meniscus
in the right knee. OWCP also accepted his claim for sprain of back, lumbar region; contusion of
knee, left; contusion of elbow, left; sprain of neck; sprain of shoulder; and sprain of the upper
arm, rotator cuff, bilateral. The record contains numerous medical reports concerning
appellant’s multiple injuries. However, the Board will limit its discussion of the evidence to the
medical reports addressing appellant’s right knee, and specifically, to those reports concerning
2

5 U.S.C. § 8103, see L.D., 59 ECAB 648 (2008).

3

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

4

See D.K., 59 ECAB 141 (2007).

5

Minnie B. Lewis, 53 ECAB 606 (2002).

6

M.B., 58 ECAB 588 (2007).

7

R.C., 58 ECAB 238 (2006).

5

whether the proposed right knee arthroplasty was medically necessary and causally related to his
accepted injury.
OWCP denied authorization for the surgery based on the opinion of OWCP’s medical
adviser. In an April 14, 2016 report, OWCP’s medical adviser opined that the proposed right
knee replacement was not causally related to the accepted traumatic injury and that it was not
medically necessary. He noted that the MRI scan of June 22, 2015, taken only four months after
the employment injury, already noted severe degenerative changes of the medial compartment.
OWCP’s medical adviser noted that, degenerative changes occur over long periods of time, and
therefore, the proposed right knee replacement was not causally related to the accepted incident
of February 28, 2015. He further opined that the proposed right knee replacement was not
medically necessary, noting that there was no documentation that appellant had tried and failed
more conservative measures.
Appellant’s physicians’ reports are insufficient to establish that the proposed right knee
replacement was causally related to the accepted February 28, 2015 injury. Dr. Tierney
diagnosed appellant with right knee degenerative joint disease, a right medial meniscus tear, and
traumatic arthritis to the right knee. It is unnecessary that the employment injury be the sole or
significant contributor to the need for surgery.8 However, a medical opinion which lacks any
explanation as to how or why the employment injury contributed to the need for total knee
replacement surgery, is of limited probative value.9 Although Dr. Tierney opined that appellant
needed a right knee replacement, he failed to provide a well-rationalized medical opinion
explaining how or why this right knee arthroplasty was causally related to his accepted right
knee conditions from the February 28, 2015 employment incident.
Similarly, Dr. Johnson noted that appellant needed surgery to his right knee for his
traumatic arthritis causally related to his employment accident of February 28, 2015. However,
he did not provide a rationalized opinion explaining his conclusion.10 Dr. Johnson also noted
that appellant’s right knee pain was aggravated by climbing and descending stairs, and noted that
his right knee was mostly related to his years of work at the employing establishment. However,
this claim is not for an occupational disease that allegedly occurred over years of work. Rather,
this claim is solely for injuries arising out of a specific employment incident that occurred on
February 28, 2015.
Although the opinions of Dr. Tierney and Dr. Johnson are generally supportive of
appellant’s need for a right knee total knee arthroplasty, and opine that this surgery was causally
related to his employment, they fail to provide adequate medical rationale explaining the basis of
their opinions. Neither physician explained the process by which appellant’s particular work
8

There is no apportionment under FECA. See J.C., Docket No. 15-1295 (issued November 24, 2015); Beth C.
Chaput, 37 ECAB 158 (1985) (it is not necessary to show a significant contribution of employment factors to a
diagnosed condition to establish causal relationship). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(d) (February 2013) (schedule awards may
include preexisting impairments as there is no apportionment under FECA).
9

L.B., Docket No. 16-0092 (issued March 26, 2016).

10

Id.

6

incident of February 28, 2015 caused or contributed to need for this surgery. Accordingly, their
reports are insufficient to meet appellant’s burden of proof as they did not provide adequate
medical rationale explaining the basis of their conclusions.11
The only limitation on OWCP’s authority in approving, or disapproving, services under
FECA is that of reasonableness.12 It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.13 While OWCP is obligated to pay for
treatment of employment-related conditions, appellant has the burden of proof to establish that
the expenditure is incurred for treatment of the effects of an employment-related injury or
condition.14
The Board finds that OWCP properly evaluated the medical evidence. Accordingly,
OWCP acted within its discretion in denying appellant’s request for a right total knee
arthroplasty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for a total right knee replacement.

11

See J.S., Docket No. 14-0818 (issued August 7, 2014).

12

Supra note 5.

13

J.B., Docket No. 16-1173 (issued February 16, 2017); see also Daniel J. Perea, 42 ECAB 214 (1990).

14

Supra note 3; see also Debra S. King, 44 ECAB 203, 209 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2016 is affirmed.
Issued: August 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

